Per Curiam.

The point on which the petition for a rehearing is rested, is decided at'the May term, 1857, in the Jeffersonville Railroad Company v. Butler, (2).
To avoid the embarrassment constantly occurring in giving construction to ambiguous language, as in the case of Montgomery v. Doe, 4 Ind. R. 266, the 30th rule was adopted. Its policy to secure accuracy, and to lead this Court at once to the mam question, is obvious; and compliance with it easy.
The petition is overruled.
Same counsel as above.

 Post, vol. 9 of these Reports.